DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/484289, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application does not provide support for the following: 
“wherein the handle and the chamber form a contoured bottom surface comprising a convex surface extending from the proximal end of the handle to the distal end of the handle” (Claims 20, 27)
“wherein the contoured top surface and the contoured bottom surface have a circular profile when viewed in top plan view” (Claims 20, 27)
“wherein the chamber has a maximum width that is greater than a maximum width of the applicator head” (Claim 25)
“wherein the handle and the chamber form a contoured body with a contoured top surface and a contoured bottom surface, the contoured top surface comprising a concave surface extending from the proximal end to a distal end of the handle” (Claim 33)
“wherein the contoured body comprises a circular profile when viewed in top plan” (Claim 33)
Accordingly, claims 20-23, 25-29, and 32-37 are not entitled to the benefit of the prior filed application 62/484289. 
Applicant’s claim for the benefit of prior-filed application, PCT/US18/26818, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date for claims 20-23, and 25-37 is 04/10/2018.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both the window (see Figure 7) and the flow control member (see Figure 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: reference numeral 30 is being used to describe both a flow control member (refer at least to Paragraph [0024] of Applicant’s Specification) and a window (refer to Paragraph [0023] of Applicant’s Specification).  
Appropriate correction is required.
Claim Objections
Claim 22 is objected to because of the following informalities:  lines 1-2 recite “wherein selective actuation of the handle comprises squeezing of the chamber”; it is suggested to rephrase the aforementioned portion of lines 1-2 as follows: “wherein selective actuation of the chamber comprises squeezing of the chamber” in order to be consistent with Applicant’s specification and the language of claim 20.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23, 25-29, and 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, lines 18-20 and Claim 27, lines 19-21 recite “wherein the handle and the chamber form a contoured bottom surface comprising a convex surface extending from a proximal end to the distal end of the handle”, which is not supported by the specification. Rather, from a side view (refer to annotated Figure 6 of the instant application, below), the handle comprises only concave surfaces. From a top/plan view, the handle is symmetric and comprises both convex and concave surfaces (refer to annotated Figure 5 of the instant application, below), thus a convex surface does not extend from the proximal end to the distal end, nor does the concave surface extend from the proximal end to the distal end; rather, each surface comprises both convex and concave curvatures between the proximal and distal ends of the handle (best shown in Applicant’s Figure 5). Thus, the newly added limitation “wherein the handle and the chamber form a contoured bottom surface comprising a convex surface extending from a proximal end to the distal end of the handle”, constitutes new matter.

    PNG
    media_image1.png
    507
    817
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    793
    1019
    media_image2.png
    Greyscale

Claims 21-23, 25-26 are rejected due to their dependency on claim 20.
Regarding claim 28, lines 1-2 recite “wherein selective actuation of the chamber comprises squeezing of the handle”, which is not supported by Applicant’s specification. The only mention of squeezing within Applicant’s disclosure is related to the cartridge/chamber.
Claims 29 and 32 are rejected due to their dependency on claim 27.
Regarding claim 33, lines 9-10 recite “the contoured bottom surface comprising a convex surface extending from the proximal end to the distal end of the handle”, which is not supported by the specification. Rather, a side view of the handle depicts only concave curves (refer to rotated and annotated Figure 6 provided in the rejection to claims 20 and 27, above) and in a top view, the handle provides both concave and convex curves, thus a single convex curve does not extend from a proximal end to a distal end of the handle; thus, the newly added limitation “the contoured bottom surface comprising a convex surface extending from the proximal end to the distal end of the handle” constitutes new matter.
Claims 34-37 are rejected due to their dependency on claim 33.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23, 25-26, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US2015/0110542) in view of Kim (WO03003873A1) and Thiebaut (US2009/0214283).
Regarding claim 20, Lee discloses a device (refer to Figures 1-10) for applying or removing nail polish or nail art on a finger or toe nail, comprising: 
a handle (20);
a chamber (10), the chamber configured to receive a volume of liquid chosen from a group consisting of nail polish or nail polish remover (70, refer to Paragraph [0002]); and 
an applicator head (40, 50) attached to a distal end of the handle (best shown in Figure 1) and having an applicator implement (47) at a distal end of the applicator head (best shown in Figure 1), the applicator head having a flow path that extends through the applicator head to the applicator implement and is in fluid communication with the volume of liquid so that the liquid flows through the applicator head to the applicator implement (the flow path is defined by arrows in Figure 9), 
wherein selective actuation of the chamber by a user allows the liquid to flow out from the chamber and through the applicator head to the applicator implement for application of the liquid by the user to the finger or toe nail (refer to Paragraphs [0046-0047]),
wherein the handle and the chamber form a top surface (referring to Figure 3, the surface defined by the right side of the handle and the left side of the chamber), 
wherein the handle and the chamber form a bottom surface (referring to Figure 3, the surface defined by the left side of the handle and the left side of the chamber).
Lee does not explicitly disclose wherein the chamber is removably coupled to the handle or wherein the top surface is contoured and comprises a concave surface extending from a proximal end of the handle to the distal end of the handle, the concave surface configured to receive a user's finger thereon, wherein the bottom surface is contoured and the contoured bottom surface comprises a convex surface extending from the proximal end of the handle to the distal end of the handle, the convex surface configured to receive one or more user's fingers thereon, or wherein the contoured top surface and the contoured bottom surface have a circular profile when viewed in top plan view.
Kim discloses a similar device (refer to Figures 1-4b) for applying or removing nail polish or nail art on a finger or toe nail, comprising: a handle (20, 30) and a chamber (1, 10) removably coupled to the handle (handle 20 is “threadedly coupled” to the chamber, refer to Page 3 lines 11-12; additionally refer to Figures 2 and 4a) and an applicator head (40) attached to the handle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s device such that the chamber is removably coupled to the handle, as taught by Kim, since such a modification provides the advantage of allowing a user to detach and refill the cartridge.
The combination of Kim and Lee does not disclose wherein the top surface is contoured and comprises a concave surface extending from a proximal end of the handle to the distal end of the handle, the concave surface configured to receive a user's finger thereon, wherein the bottom surface is contoured and the contoured bottom surface comprises a convex surface extending from the proximal end of the handle to the distal end of the handle, the convex surface configured to receive one or more user's fingers thereon, or wherein the contoured top surface and the contoured bottom surface have a circular profile when viewed in top plan view. Rather, the combination provides a substantially circular/cylindrical and symmetric cross-section, resulting in the top and bottom surfaces being convex (best shown in Kim Figures 2-3).
Thiebaut discloses a similar device (Figures 1-41) for applying nail polish (The product to be distributed can…be…a nail varnish, refer to Paragraph [0028]; additionally refer to Paragraph [0129] which states that a more liquid formula may be distributed with the device by providing an applicator comprising a permeable/cellular/porous, etc. material; wherein a liquid cosmetic can therefore be impregnated into the permeable applicator), comprising a handle (2) and a chamber (14), wherein the handle and the chamber together form a contoured surface of differing shapes (refer to Figures 11-15), including wherein the top and bottom surfaces are substantially round and symmetric in cross-section with convex top and bottom surfaces (refer to Thiebaut Figure 11), similar to that of the combination of Kim and Lee, or alternatively wherein the top surface comprises a concave surface (referring to Figures 11-15, the top surface is at a top of the device), the surface extends from a proximal end (bottom end, Figures 5-6) of the handle to a distal end (top end, Figures 5-6) of the handle (referring to Figures 2, 4, and 5-6, the curvature extends substantially the entire length of the device, including the area existing between the proximal and distal ends of the handle), the contoured top surface configured to receive a user’s finger thereon (refer to Figure 10) and wherein the bottom surface is contoured and the contoured bottom surface comprises a convex surface (bottom surface, refer to Figure 14) extending from the proximal end of the handle to the distal end of the handle (referring to Figures 2, 4, and 5-6,the curvature extends substantially the entire length of the device, including the area existing between the proximal and distal ends of the handle), the convex surface configured to receive one or more user's fingers thereon (refer to Figure 10). Thus, Thiebaut demonstrates a device having a surface formed by the handle and the chamber as substantially symmetric with convex top and bottom surfaces is a functionally equivalent configuration with a device having a concave top surface and a convex bottom surface. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Lee and Kim such that the top surface is contoured and comprises a concave surface extending from a proximal end of the handle to the distal end of the handle, the concave surface configured to receive a user's finger thereon, wherein the bottom surface is contoured and the contoured bottom surface comprises a convex surface extending from the proximal end of the handle to the distal end of the handle, the convex surface configured to receive one or more user's fingers thereon, as taught by Thiebaut, since Thiebaut demonstrates that the two configurations are art-recognized functionally equivalent configurations. The combination of Lee, Kim and Thiebaut, thus far, does not disclose wherein the contoured top surface and the contoured bottom surface have a circular profile when viewed in top plan view, rather, the top plan view of the combination is elongated. Thiebaut discloses devices having a top plan view having an elongated form, similar to that of the combination of Lee, Kim and Thiebaut, or alternatively wherein the top plan view is a circular profile (best shown in Figures 29, and 31-32), thereby demonstrating that devices for applying nail polish having a circular top plan view is functionally equivalent with a device for applying nail polish having an elongated profile in top plan view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Lee, Kim and Thiebaut such that the contoured top surface and the contoured bottom surface have a circular profile when viewed from a top plan view, since Thiebaut demonstrates that a circular profile is functionally equivalent with an elongated profile, and since such a modification provides the advantage of improving the aesthetics of the device.	
Regarding claim 21, the combination of Lee, Kim and Thiebaut discloses the device of claim 20, as applied above. Lee further discloses that the device comprises a valve (30) that selectively allows flow of the liquid through the applicator head to the applicator implement (refer to Lee, Paragraph [0041]).
Regarding claim 22, the combination of Lee, Kim and Thiebaut discloses the device of claim 20, as applied above. Lee further discloses wherein selective actuation of the chamber comprises squeezing of the chamber (refer to Lee Paragraph [0046]).
Regarding claim 23, the combination of Lee, Kim and Thiebaut discloses the device of claim 20, as applied above. Lee further discloses wherein the applicator implement is chosen from a group consisting of a brush, a sponge, a pen tip, a stamper tip, a striper tip, and a dotter tip (brush, 47).
Regarding claim 25, the combination of Lee, Kim and Thiebaut discloses the device of claim 20, as applied above. Lee further discloses wherein the handle has a maximum width that is greater than a maximum width of the applicator head (best shown in Lee Figure 3). 
Regarding claim 26, the combination of Lee, Kim and Thiebaut discloses the device of claim 20, as applied above. The combination does not thus far disclose wherein the applicator head is removably coupleable to the distal end of the handle. Kim discloses wherein the applicator head is removably coupleable to the distal end of the handle (refer to Kim Page 7, line 27- Page 8, line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Lee, Kim, and Thiebaut, such that the applicator head is removably coupleable to the distal end of the handle, as taught by Kim, since such a modification provides the advantage of permitting a user to switch between different types of applicator heads.
Regarding claim 33, Lee discloses a kit for applying or removing nail polish or nail art on a finger or toe nail, comprising: 
a handle (20);
a chamber (10), the chamber configured to receive a volume of liquid chosen from a group consisting of nail polish or nail polish remover (70, refer to Paragraph [0002]), 
one or more applicator implements (Lee discloses one applicator implement, 47), each applicator implement operatively coupleable to a distal end of the handle (top end of handle, best shown in Figure 1) and having a flow path (interiors of 10 and 20, and 41, 42, refer additionally to Figure 3) that extends through the applicator implement and is in communication with the volume of liquid positioned in the chamber so that the liquid flows from the volume of liquid positioned in the chamber and to the applicator implement (refer to Paragraph [0046]), and wherein selective actuation of the handle by a user allows the liquid to flow out from the volume of liquid positioned in the chamber and to the applicator implement for application of the liquid by the user to the finger or toe nail (refer to Paragraph [0046]).
Lee does not explicitly disclose that the chamber is removably coupled to the handle or wherein the handle and the chamber form a contoured body with a contoured top surface and a contoured bottom surface, the contoured top surface comprising a concave surface extending from a proximal end to a distal end of the handle, the concave surface configured to receive a user's finger thereon, the contoured bottom surface comprising a convex surface extending from the proximal end to the distal end of the handle, the convex surface configured to receive a user's finger thereon, wherein the contoured body comprises a circular profile when viewed in top plan view.
Kim discloses a similar device (refer to Figures 1-4b) for applying or removing nail polish or nail art on a finger or toe nail, comprising: a handle (20, 30) and a chamber (1, 10) removably coupled to the handle (handle 20 is “threadedly coupled” to the chamber, refer to Page 3 lines 11-12; additionally refer to Figures 2 and 4a) and an applicator head (40) attached to the handle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s device such that the chamber is removably coupled to the handle, as taught by Kim, since such a modification provides the advantage of allowing a user to detach and refill the cartridge.
The combination of Kim and Lee does not disclose wherein the top surface is contoured and comprises a concave surface extending from a proximal end of the handle to the distal end of the handle, the concave surface configured to receive a user's finger thereon, wherein the bottom surface is contoured and the contoured bottom surface comprises a convex surface extending from the proximal end of the handle to the distal end of the handle, the convex surface configured to receive one or more user's fingers thereon, or wherein the contoured top surface and the contoured bottom surface have a circular profile when viewed in top plan view.
Thiebaut discloses a similar device (Figures 1-41) for applying nail polish (The product to be distributed can…be…a nail varnish, refer to Paragraph [0028]; additionally refer to Paragraph [0129] which states that a more liquid formula may be distributed with the device by providing an applicator comprising a permeable/cellular/porous, etc. material; wherein a liquid cosmetic can therefore be impregnated into the permeable applicator), comprising a handle (2) and a chamber (14), wherein the handle and the chamber together form a contoured surface of differing shapes (refer to Figures 11-15) including wherein the top and bottom surfaces are substantially round and symmetric in cross-section with convex top and bottom surfaces (refer to Thiebaut Figure 11), similar to that of the combination of Kim and Lee, or alternatively wherein the top surface comprises a concave surface (referring to Figures 11-15, the top surface is at a top of the device), the surface extends from a proximal end (bottom end, Figures 5-6) of the handle to a distal end (top end, Figures 5-6) of the handle (referring to Figures 2, 4, and 5-6, the curvature extends substantially the entire length of the device, including the area existing between the proximal and distal ends of the handle), the contoured top surface configured to receive a user’s finger thereon (refer to Figure 10) and wherein the bottom surface is contoured and the contoured bottom surface comprises a convex surface (bottom surface, refer to Figure 14) extending from the proximal end of the handle to the distal end of the handle (referring to Figures 2, 4, and 5-6,the curvature extends substantially the entire length of the device, including the area existing between the proximal and distal ends of the handle), the convex surface configured to receive one or more user's fingers thereon (refer to Figure 10). Thus, Thiebaut demonstrates a device having a surface formed by the handle and the chamber as substantially symmetric with convex top and bottom surfaces is a functionally equivalent configuration with a device having a concave top surface and a convex bottom surface. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Lee and Kim such that the top surface is contoured and comprises a concave surface extending from a proximal end of the handle to the distal end of the handle, the concave surface configured to receive a user's finger thereon, wherein the bottom surface is contoured and the contoured bottom surface comprises a convex surface extending from the proximal end of the handle to the distal end of the handle, the convex surface configured to receive one or more user's fingers thereon, as taught by Thiebaut, since Thiebaut demonstrates that the two configurations are art-recognized functionally equivalent configurations, additionally, such a modification provides the advantage of a more comfortable handling means for a user. 
The combination of Lee, Kim and Thiebaut, thus far, does not disclose wherein the contoured top surface and the contoured bottom surface have a circular profile when viewed in top plan view, rather, the top plan view of the combination is elongated. Thiebaut discloses devices having a top plan view having an elongated form, similar to that of the combination of Lee, Kim and Thiebaut, or alternatively wherein the top plan view is a circular profile (best shown in Figures 29, and 31-32), thereby demonstrating that devices for applying nail polish having a circular top plan view is functionally equivalent with a device for applying nail polish having an elongated profile in top plan view. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Lee, Kim and Thiebaut such that the contoured top surface and the contoured bottom surface have a circular profile when viewed from a top plan view, since Thiebaut demonstrates that a circular profile is functionally equivalent with an elongated profile, and since such a modification provides the advantage of improving the aesthetics of the device.	
Regarding claim 34, the combination of Lee, Kim and Thiebaut discloses the kit of claim 33, as applied above.  Lee further discloses wherein the flow control member is a one-way valve (refer to Lee Paragraphs [0040-0041, 0048]).
Regarding claim 35, the combination of Lee, Kim and Thiebaut discloses the kit of claim 33, as applied above. Lee further discloses wherein the applicator implement is chosen from a group consisting of a brush, a sponge, a pen tip, a stamper tip, a striper tip, and a dotter tip (Lee discloses a brush, 47, refer to Lee Figures 1, 3-4, 7, 9-10).
Regarding claim 36, the combination of Lee, Kim and Thiebaut discloses the kit of claim 33, as applied above. Lee further discloses wherein the applicator implement is part of an applicator head (40, 50). The combination does not thus far disclose wherein the applicator head is removably coupleable to the distal end of the handle. Kim discloses wherein the applicator head is removably coupleable to the distal end of the handle (refer to Kim Page 7, line 27- Page 8, line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Lee, Kim, and Thiebaut, such that the applicator head is removably coupleable to the distal end of the handle, as taught by Kim, since such a modification provides the advantage of permitting a user to switch between different types of applicator heads.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Kim, and Thiebaut, as applied to claim 36, above and further in view of Dockery (US2014/0133895).
Regarding claim 37, the combination of Lee, Kim, and Thiebaut discloses the kit of claim 36, as applied above. The combination does not thus far disclose wherein the one or more applicator implements are a plurality of applicator heads at a proximal end of the one or more applicator implements, each of the plurality of applicator implements are chosen from a group consisting of a brush, a sponge, a pen tip, a stamper tip, and a blotter tip. Dockery further discloses providing a plurality of applicator heads (refer to Dockery Paragraph [0034]) including brushes (refer to Paragraph [0032]) so that a user may replace an applicator head when it has become worn or to change to a different type of applicator head.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the kit of the combination of Lee, Kim, and Thiebaut to comprise a plurality of replaceable applicator heads chosen from a group consisting of a brush, as taught by Dockery, since such a modification provides the advantage of allowing a user to discard a worn applicator head, and additionally provides the advantage of allowing a user to easily switch between different types of applicator heads.
Kim further discloses providing a plurality of applicator heads (40 and 44; 40 and 48) including a brush for applying a substance to a user’s nails, and an elastic makeup cotton for removing a substance from a user’s nails (refer to Page 8, line 22-Page 9, line 4). Kim discloses a plurality of applicator heads, wherein a first applicator head is a brush, and a second applicator head is an elastic makeup cotton which is analogous to a sponge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Lee, Kim, and Thiebaut such that the kit comprises a plurality of applicator heads, wherein a first applicator head is a brush, as taught by Kim, since such a modification provides the advantage of increasing the sanitation of the device by permitting changing applicators between users. The combination of Lee, Kim, and Thiebaut does not disclose wherein each of the second applicator head is chosen from a group consisting of a brush, a sponge, a pen tip, a stamper tip, and a blotter tip.
Dockery discloses a similar device for applying a nail polish removal fluid to a user’s nails (Figures 1-9; refer to Paragraphs [0024, 0027]), having a handle (10A) and a chamber (interior of handle, 10A, as best shown in Figure 3), a flow control member (32) disposed at a distal end (right end, refer to Figures 1-9) of the handle, and an applicator head (16, 16A, 16B, 16C), removably coupleable to the distal end of the handle (refer to Paragraph [0034]) so as to permit a user to remove and replace a first applicator head with an applicator head of a different configuration. Dockery further discloses providing a plurality of applicator heads (refer to Dockery Paragraph [0034]) including brushes (refer to Paragraph [0032]) so that a user may replace an applicator head when it has become worn or to change to a different type of applicator head. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the kit of the combination of Lee, Kim, and Thiebaut to comprise a plurality of replaceable applicator heads chosen from a group consisting of a brush, as taught by Dockery, since such a modification provides the advantage of allowing a user to discard a worn applicator head, and additionally provides the advantage of allowing a user to easily switch between different types of applicator heads.
Claims 27-29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US9737126) in view of Thiebaut (US2009/0214283).
Regarding claim 27, Fishman discloses a device (10, Figures 1-4) for applying or removing nail polish or nail art on a finger or toe nail, comprising:-3-Application No.: UnknownFiling Date:Herewith 
a handle (40, 90, and/or 49);
a chamber (20) removably coupled to the handle (the handle comprises mounting structure, 48, to “removably lock” the chamber to the handle, refer to Column 4, lines 27-30), the chamber configured to receive a volume of liquid chosen from a group consisting of nail polish or nail polish remover (nail polish, 12, best shown in Figure 4), 
an applicator implement (110 and/or 100, Figure 3) operatively coupled to a distal end of the handle (top end, refer to Figures 1-4) and having a flow path (best shown as path following upward arrows in Figure 4; additionally refer to Column 4, lines 52-60) that extends from the volume of liquid positioned in the chamber to the applicator implement so that the liquid flows from the volume of liquid positioned in the chamber to the applicator implement (refer to Figure 4 and Column 4, lines 52-60); and
a valve (24, Figures 2-3) that selectively allows flow of the liquid from the volume of liquid positioned in the chamber to the applicator implement (refer to Column 4, lines 37-43), 
wherein selective actuation of the chamber by a user allows the liquid to flow out from the volume of liquid positioned in the chamber through the valve and through the applicator implement for application of the liquid by the user to the finger or toe nail (the nail polish disposed within the chamber is selectively dispensed upon actuation of valve, 24, disposed within the chamber; refer to Column 4, lines 52-60).
Fishman does not disclose wherein the handle and the chamber form a contoured top surface comprising a concave surface extending from a proximal end of the handle to the distal end of the handle, the concave surface configured to receive a user's finger thereon, wherein the handle and the chamber form a contoured bottom surface comprising a convex surface extending from the proximal end of the handle to the distal end of the handle, the convex surface configured to receive one or more user's fingers thereon, -3-Application No.: 16/603,733Filing Date:October 8, 2019wherein the contoured top surface and the contoured bottom surface have a circular profile when viewed in top plan view. Fishman does however disclose that portions of the device “may be of any shape, size, and design that may be desired by one skilled in the art” (refer to Column 3, lines 36-38), thereby demonstrating that the shape of the device is not critical and can be modified, as a matter of design choice.
Thiebaut discloses a similar device (Figures 1-41) for applying nail polish (The product to be distributed can…be…a nail varnish, refer to Paragraph [0028]; additionally refer to Paragraph [0129] which states that a more liquid formula may be distributed with the device by providing an applicator comprising a permeable/cellular/porous, etc. material; wherein a liquid cosmetic can therefore be impregnated into the permeable applicator), comprising a handle (2) and a chamber (14), wherein the handle and the chamber together form a contoured surface of differing shapes (refer to Figures 11-15) including wherein the top and bottom surfaces are substantially round and symmetric in cross-section with convex top and bottom surfaces (refer to Thiebaut Figure 11), similar to Fishman’s device, or alternatively wherein the top surface comprises a concave surface (referring to Figures 11-15, the top surface is at a top of the device), the surface extends from a proximal end (bottom end, Figures 5-6) of the handle to a distal end (top end, Figures 5-6) of the handle (referring to Figures 2, 4, and 5-6, the curvature extends substantially the entire length of the device, including the area existing between the proximal and distal ends of the handle), the contoured top surface configured to receive a user’s finger thereon (refer to Figure 10) and wherein the bottom surface is contoured and the contoured bottom surface comprises a convex surface (bottom surface, refer to Figure 14) extending from the proximal end of the handle to the distal end of the handle (referring to Figures 2, 4, and 5-6, the curvature extends substantially the entire length of the device, including the area existing between the proximal and distal ends of the handle), the convex surface configured to receive one or more user's fingers thereon (refer to Figure 10). Thus, Thiebaut demonstrates a device having a surface formed by the handle and the chamber as substantially symmetric with convex top and bottom surfaces is a functionally equivalent configuration with a device having a concave top surface and a convex bottom surface. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fishman’s device, as a matter of design choice, such that the top surface is contoured and comprises a concave surface extending from a proximal end of the handle to the distal end of the handle, the concave surface configured to receive a user's finger thereon, wherein the bottom surface is contoured and the contoured bottom surface comprises a convex surface extending from the proximal end of the handle to the distal end of the handle, the convex surface configured to receive one or more user's fingers thereon, as taught by Thiebaut, since Thiebaut demonstrates that the two configurations are art-recognized functionally equivalent configurations. 
The combination of Fishman and Thiebaut, thus far, does not disclose wherein the contoured top surface and the contoured bottom surface have a circular profile when viewed in top plan view, rather, the top plan view of the combination is elongated. Thiebaut discloses devices having a top plan view having an elongated form, similar to that of the device of the combination of Fishman and Thiebaut, or alternatively wherein the top plan view is a circular profile (best shown in Figures 29, and 31-32), thereby demonstrating that devices for applying nail polish having a circular top plan view is functionally equivalent with a device for applying nail polish having an elongated profile in top plan view. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of the combination of Fishman and Thiebaut such that the contoured top surface and the contoured bottom surface have a circular profile when viewed from a top plan view, since Thiebaut demonstrates that a circular profile is functionally equivalent with an elongated profile, and since such a modification provides the advantage of improving the aesthetics of the device.	
Regarding claim 28, the combination of Fishman and Thiebaut discloses the device of claim 27, as applied above. Fishman further discloses wherein selective actuation of the cartridge comprises squeezing of the handle (portion 90 of the handle comprises a pair of buttons, 92 that are pressed/squeezed in order to actuate valve, 24; refer to Column  5, lines 59-62).
Regarding claim 29, the combination of Fishman and Thiebaut discloses the device of claim 27, as applied above. Fishman further discloses wherein the applicator implement  is chosen from a group consisting of a brush, a sponge, a pen tip, a stamper tip, a striper tip, and a dotter tip (“disposable applicator brush”, 100, best shown in Figure 3).
Regarding claim 32, the combination of Fishman and Thiebaut discloses the device of claim 27, as applied above. Fishman further discloses wherein the applicator implement (110, Figure 3) is part of an applicator head (100, Figure 3) that is removably coupleable to the distal end of the handle (refer to Column 5, lines 12-26).

Response to Arguments
Priority
Applicant's arguments filed 08/10/ have been fully considered but they are not persuasive. Applicant argues that at least Figure 5 of prior filed application 62/484289 provides support for claims 20-23, 25-29, and 32-37. Figure 5 of SN62/484289 is copied below. Figure 5 below depicts the device as being substantially cylindrically shaped and therefore does not provide support for the limitation “wherein the handle and the chamber form a contoured top surface comprising a concave surface extending from a proximal end of the handle to the distal end of the handle” as required by amended Claims 20 and 27 or the limitation “wherein the handle and the chamber form a contoured body with a contoured top surface…the contoured top surface comprising a concave surface extending from a proximal end to a distal end of the handle”, as required by amended claim 33. When the cartridge is installed in the handle, the surface of the device is convex along its entirety. Figure 5 also does not provide support for the limitation “wherein the contoured top surface and the contoured bottom surface have a circular profile when viewed in top plan view” as required by amended claims 20 and 27 or the limitation “wherein the contoured body comprises a circular profile when viewed in top plan view”, as required by amended claim 33. No top plan view is provided in the provisional application; however, the device is depicted as having a substantially cylindrical cross-section which would have a rectangular profile in top plan view. For at least these reasons, claims 20-23, 25-32, and 33-37 are not entitled to the benefit of the provisional application and the effective filing date. Accordingly, the effective filing date for claims 20-23, and 25-37 is 04/10/2018.

    PNG
    media_image3.png
    310
    557
    media_image3.png
    Greyscale

35 U.S.C. 112(b)
Applicant’s amendments to claim 37 overcomes the previous 35 U.S.C. 112(b) rejection; thus, the previous 35 U.S.C. 112(b) rejection has been withdrawn.
35 U.S.C. 102
Applicant’s arguments with respect to claims 20-23, 25-29, 32-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to attached PTO-892.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/           Supervisory Patent Examiner, Art Unit 3772